       Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

NATIONAL WILDLIFE REFUGE
ASSOCIATION, DRIFTLESS AREA LAND
CONSERVANCY, WISCONSIN WILDLIFE
FEDERATION, & DEFENDERS OF WILDLIFE,


                            Plaintiffs,                         OPINION AND ORDER
       v.
                                                                     21-cv-96-wmc
RURAL UTILITIES SERVICE, CHRISTOPHER
MCLEAN, Acting Administrator, Rural Utilities
Service, UNITED STATES FISH AND WILDLIFE
SERVICE, CHARLES WOOLEY, Midwest Regional
Director, & SABRINA CHANDLER, Manager, Upper
Mississippi River National Wildlife and Fish Refuge,

                            Defendants,
       and

AMERICAN TRASMISSION COMPANY, LLC,
DAIRYLAND POWER COOPERATIVE, & ITC
MIDWEST LLC,

                            Intervenor-Defendants.


       On February 10, 2021, plaintiffs National Wildlife Refuge Association, Driftless

Area Land Conservancy, Wisconsin Wildlife Federation, and Defenders of Wildlife filed

suit against defendants Rural Utilities Service (“RUS”), which is a part of the U.S.

Department of Agriculture, U.S. Fish and Wildlife Services (“USFWS”), and three

administrators, all sued in their official capacity. Pursuant to the Administrative Procedure

Act, 5 U.S.C. §§ 701-706, plaintiffs challenge the actions of these two agencies and their

administrators related to the Cardinal-Hickory Creek Project, a 101 mile transmission line

slated to run from Dane County, Wisconsin, through southwest Wisconsin, and ending in
       Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 2 of 7




Dubuque County, Iowa (“the Line” or “the Transmission Line”). Specifically, plaintiffs

claim that with respect to the proposed Transmission Line: (1) the Environmental Impact

Statement prepared by RUS failed to comply with the requirements of the National

Environmental Policy Act, 42 U.S.C. § 4321, et seq.; and (2) the Compatibility

Determination prepared by USFWS failed to comply with the requirements of the

National Wildlife Refuge System Improvement Act of 1997, 16 U.S.C. §§ 668dd-668ee.

Accordingly, plaintiffs seek to vacate these agency actions, effectively preventing (or at

least delaying completion of) the Transmission Line project.

       Now before the court is a motion to intervene by American Transmission Company

LLC (by its corporate manager ATC Management Inc.) (“ATC”), ITC Midwest LLC

(“ITC”), and Dairyland Power Cooperatives (“Dairyland”) (dkt. #18), as well as various

motions for leave to file briefs related to this motion (dkts. #32, 33, 34). Plaintiffs

represent that they take “no position” on whether the proposed intervenors meet the

requirements for intervention under the Federal Rules of Civil Procedure, but “do not

oppose the Transmission Companies’ intervention so long as it is explicitly conditioned on

an expedited briefing schedule.” (Pls.’ Resp. (dkt. #31) 4.)

       The proposed intervenors are all private transmission companies that developed the

Transmission Line project, and they will each own a portion of the Line once it is

completed. They argue that they are entitled to intervene as of right under Federal Rule

of Civil Procedure 24(a), which provides in relevant part:

              (a) Intervention of Right. On timely motion, the court must
              permit anyone to intervene who:
              ...
              (2) claims an interest relating to the property or transaction

                                            2
       Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 3 of 7




               that is the subject of the action, and is so situated that
               disposing of the action may as a practical matter impair or
               impede the movant's ability to protect its interest, unless
               existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a).1 Thus, a party is entitled to intervene as of right if “(1) the motion

to intervene is timely filed; (2) the proposed intervenors possess an interest related to the

subject matter of the action; (3) disposition of the action threatens to impair that interest;

and (4) the named parties inadequately represent that interest.” Wisconsin Educ. Ass'n

Council v. Walker, 705 F.3d 640, 657-58 (7th Cir. 2013)

       In a related case, the Seventh Circuit reversed this court’s previous denial of the

same three transmission companies’ motions to intervene.               See Driftless Area Land

Conservancy v. Huebsch, 969 F.3d 742, 749 (7th Cir. 2020). In that case, the plaintiffs had

filed suit against the Public Service Commission of Wisconsin and its Commissioners for

allegedly approving the Line in violation of their due process rights and protection from

unconstitutional taking. Id. at 745. After concluding that prerequisites for intervention

of right under Rule 24(a) were satisfied with respect to ATC, ITC, and Dairyland, the

Seventh Circuit remanded with instructions to permit the companies to intervene. Id. at

749.

       As in Driftless, the proposed intervenors’ motion here meets all four of the

requirements for intervention as of right. First, their motion is timely, as it was submitted

only two months after plaintiffs filed their complaint with this court and well before




1
  In the alternative, they seek to intervene permissively under Rule 24(b), but the court need not
reach this argument as it agrees that the companies are entitled to intervene under Rule 24(a).

                                                3
       Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 4 of 7




defendants’ responsive pleading deadline.2            Second, as well as third, the proposed

intervenors possess an obvious interest related to the subject matter of the litigation, which

could be impaired by a disposition of the action, as plaintiffs’ requested injunctions would

prevent or at least delay the Transmission Line project in which the proposed intervenors

have a direct financial interest in. Fourth, the named parties do not adequately represent

the transmission companies’ unique financial interest in the construction of the Line. See

Driftless, 969 F.3d at 749 (holding that while existing governmental defendants could “be

expected to mount a vigorous defense against the plaintiffs’ attack . . . the power-line

project itself, and the permit necessary to construct it, belong to the transmission

companies”).

       The next issue to address is plaintiffs’ request for an expedited schedule as a

“condition” of the transmission companies’ intervention, specifically request a full decision

on the merits by October 2021.3 Although this request purports to be a response to the

intervention motion, it is on its face a more general request to set a fast-track schedule for

all parties. Noticing this, both the federal defendants’ and the proposed intervenors sought


2
  Although plaintiffs filed their complaint on February 10, 2021, they did not properly serve the
U.S. Attorney until March 17, 2021. (Dkt. #11.) Federal Rule of Civil Procedure 12(a)(2)
provides that “[t]he United States, a United States agency, or a United States officer or employee
sued only in an official capacity must serve an answer to a complaint, counterclaim, or crossclaim
within 60 days after service on the United States attorney.” Thus, defendants’ responsive pleading
deadline is May 17, 2021.

3
  Plaintiffs also suggest that the transmission companies’ intervention should be conditioned on a
construction standstill by the transmission companies if a briefing schedule cannot be set that allows
for the court to determine and decide plaintiffs’ claims prior to October of 2021. The transmission
companies understandably oppose this request. Even if the court could impose conditions on the
transmission companies’ intervention, see infra p.5, it would not as this request is an improper
attempt to secure injunctive relief without going through the necessary procedures.


                                                  4
       Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 5 of 7




leave to file a reply to plaintiffs’ response, objecting to the form and substance of plaintiffs’

request. (Dkts. #32, 33.) Plaintiffs then sought leave to file a sur-reply. (Dkt. #34.)

Although unnecessary, the court will grant those motions and has considered each of the

parties’ proposed briefs.

       As a procedural matter, the court has substantial doubt as to its authority to impose

conditions on the transmission companies’ intervention as of right. While a court may

certainly impose conditions on a parties’ permissive intervention under Rule 24(b), Planned

Parenthood of Wisconsin, Inc. v. Kaul, 942 F.3d 793, 803 (7th Cir. 2019), whether this

extends to parties entitled to intervene under Rule 24(a) is less clear. See Wright & Miller,

7C Fed. Prac. & Proc. Civ. § 1922 (3d ed.) (“It had been supposed, though one or two

cases may be to the contrary, that conditions could not be imposed on one who intervened

of right and that such an intervenor had all the privileges of an original party. Rule 24(a)

does not explicitly authorize the imposition of conditions and the court, in theory at least,

has no discretion to refuse intervention to one who satisfies the requirements of that

rule.”). This issue need not be resolved here, however, as the scheduling issue raised by

plaintiffs concerns all parties and is properly considered separately from the motion to

intervene. Indeed, while having every right to intervene, transmission companies will have

to abide by the schedule set by this court, just as will the other parties in suit. See Fed. R.

Civ. P. 16(b).

       As to the merit of plaintiffs’ request for an expedited schedule itself, they represent

that the transmission companies have already begun to remove trees and other vegetation

and begun preliminary construction on the Line. While purporting to “reserve the right to


                                               5
       Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 6 of 7




move for preliminary injunctive relief,” plaintiffs’ position is that an expedited schedule

would better conserve judicial resources. (Pls.’ Resp. (dkt. #31) 5.) The federal defendants

argue that: (1) they have been and remain willing to cooperate with plaintiffs on a litigation

schedule, but argue the schedule proposed by plaintiffs is unworkable; (2) plaintiffs’

request is procedurally improper as it attempts “to use a response to a motion to intervene

to unilaterally dictate the schedule for this case”; (3) the urgency expressed by plaintiffs is

in part of their own making, as they waited between five and fourteen months after the

final agency actions at issue in this case to file their lawsuit; and (4) plaintiffs have signaled

their intent to file claims against the U.S. Army Corps of Engineers but have not yet done

so, further cautioning against rushing ahead. (Defs.’ Reply (dkt. #32-1) 1-3.) In their

reply, plaintiffs represent that they are “of course willing and ready to work out a

reasonable briefing schedule with both the Defendants and the proposed Intervenors,” but

continue to press their request for expedited briefing. (Pls.’ Reply (dkt. #34-1) 3.)

       At best, plaintiffs’ request is premature. Federal Rule of Civil Procedure 16(b)

provides that a scheduling order should be issued either (1) after receiving the parties’ Rule

26(f) report or (2) after consulting with the parties at a scheduling conference. Since

neither has occurred yet, the court issuing a schedule sua sponte would be both inappropriate

and presumptuous, especially in light of the parties’ expressed willingness to work together

to come up with a workable proposal. Nevertheless, recognizing the stakes for all parties,

the court will set an early preliminary pretrial conference to discuss an appropriate schedule

to be set in this case.




                                                6
Case: 3:21-cv-00096-wmc Document #: 36 Filed: 05/06/21 Page 7 of 7




                                 ORDER

IT IS ORDERED that:

1) Intervenor-defendants’ motion to intervene (dkt. #18) is GRANTED.

2) Defendants’ motion to leave to file a reply brief (dkt. #32) is GRANTED.

3) Intervenor-defendants’ motion for leave to file a reply brief (dkt. #33) is
   GRANTED.

4) Plaintiffs’ motion for leave to file a reply brief (dkt. #34) is GRANTED.

5) An expedited pretrial conference shall be held on Wednesday, May 19, 2019, at
   2:00 p.m.; with the Rule 26(f) disclosure report due May 14, 2021. Counsel for
   plaintiffs responsible for setting up the call to chambers at (608) 264-
   5153. Standing Order Governing Preliminary Pretrial Conference attached.

Entered this 6th day of May, 2021.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                     7
